Citation Nr: 1639825	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  04-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2007, the Veteran testified at a Board hearing at the RO.  In November 2007, the Board remanded the matter for additional evidentiary development.  

In an August 2009 decision, the Board, inter alia, denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 decision, the Court vacated that portion of the Board's August 2009 decision which denied service connection for a right knee disability and remanded the matter for additional evidentiary development and readjudication.  

In April 2012, the Veteran's claim was remanded for additional development and the case has since been returned to the Board for adjudication.  

The Veteran died in July 2012.  The appellant is the Veteran's father who has been substituted as the claimant in this appeal.  See September 2016 notification letter.  	

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

In its April 2012 remand, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of his right knee disability.  The Board specifically requested that the examiner provide an opinion as to whether the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disability.  As noted above, the Veteran died in July 2012.  

In September 2015, the RO forwarded the Veteran's file to a VA examiner for opinions related to the right knee disability.  The examiner provided a negative opinion as to direct service connection.  His secondary service connection opinion was inadequate as he only discussed the causation and not the aggravation portion of secondary service connection.  Finally, he did not include a detailed rationale for his negative opinion as to direct service connection.   

Additionally, the examiner's sole rationale for finding that direct service connection was not warranted for the Veteran's right knee disability was no documentation during service.  It is important to note that the United States Court of Appeals for the Federal Circuit  held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for these disabilities at separation is an insufficient rationale for a negative nexus as explained in Buchanan.  

As noted in the previous remand, the Court concluded that "there appears to be one notation in the [Veteran's service medical records] as to a right knee injury."  Slip op. at page 11.  Specifically, the Court determined that "the record contains a May 16, 1978, clinical record, which reported 'effusion sighted r[ight] patella' and increased pain on palpation and on leg left of the medial and lateral meniscus regions and a limited range of motion."  See slip op. at footnote 2.  The Board is bound by the Court's interpretation of this evidence.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").  In other words, the examiner should address the possibility that the Veteran injured his right knee in service when reaching his/her opinion.  

For these reasons, the Board finds that the September 2015 opinions are inadequate and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's electronic claims folder to the September 2015 VA examiner for supplemental opinions regarding the claimed right knee disability.  If the September 2015 VA examiner is not available, find another appropriate examiner to provide the requested opinions.  

Following review of the claims file, and with consideration of the of the Veteran's description of his claimed in-service right knee injury, the examiner should opine whether it is at least as likely as not that any current right knee disability is related to an event, injury, or disease incurred in service.  The examiner is asked to specifically consider the documentary evidence of record, including the May 16, 1978, clinical record identified by the Court.   

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability was caused OR aggravated by his service-connected left knee disability.  It is helpful to note that secondary service connection involves a two-part inquiry.  One part is whether his right knee disability was caused by his service-connected left knee disability; and the second part is whether his right knee disability has been aggravated (chronically worsened) by his service-connected left knee disability.  

The examiner is asked to provide a detailed rationale for all opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




